DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al1 (“Pandey”) in view of Ren2.
Regarding claim 1, Pandey teaches a system, comprising (see Pandey addressing the components below which make up the claimed system): 
a display device (see Pandey, paragraphs 0023-0025 teaching a “head-mounted display (HMD) which may be part of an augmented reality (AR) device, such as augmented reality glasses, may be used to superimpose virtual objects over a real-world scene being viewed by a user” where this “may involve the use of one or more pico projectors” and where in paragraph 0036 it is taught that this may comprise “a projector that either projects light directly into one or both eyes of the user or projects the light onto a reflective surface that the user views”); and
a controller comprising: one or more processors; and a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to (see Pandey, paragraphs 0120-0123 teaching “a computer system (such as the computer system 900) to perform methods in accordance with various embodiments of the invention” and “some or all of the procedures of such methods are performed by the computer system 900 in response to processor 910 executing one or more sequences of one or more instructions (which might be incorporated into the operating system 940 and/or other code, such as an application program 945) contained in the working memory 935”):
obtain sensor data for an environment of a real-world scene captured by one or more sensors (see Pandey, paragraphs 0033-0035 teaching “image capture module 110, object, color, and brightness identification and tracking module 120” where “capture module 110 may be configured to periodically capture an image of a real-world scene that is being viewed by a user wearing or otherwise using system 100” and “images may be processed to determine the location of various objects within the real-world scene, such as persons and their identities” and “may be passed to object, color, and brightness identification and tracking module 120” where “colors present within the real-world scene may be identified” and “brightness of regions of the real-world scene may be identified” and “one or more regions of the real-world scene, the brightness level may be determined” and “the position of persons, faces, screens, text, objects with high color and/or texture variability, floors, ceilings, walls, regions of a similar color and/or brightness level, and/or other objects within the real-world scene may be identified and/or tracked” and “color, brightness, and/or classification of real-world objects within the real-world scene may be evaluated to determine how virtual objects should be presented to the user” such that here sensor data such as the captured images are obtained for an environment of a real-world scene captured by sensors such as the camera sensors);
render virtual content for the environment based at least on the sensor data and pre-generated three-dimensional (3D) mesh data for the environment (see Pandey, paragraphs 0033-0035 teaching “image capture module 110, object, color, and brightness identification and tracking module 120” where “capture module 110 may be configured to periodically capture an image of a real-world scene that is being viewed by a user wearing or otherwise using system 100” and “images may be processed to determine the location of various objects within the real-world scene, such as persons and their identities” and “may be passed to object, color, and brightness identification and tracking module 120” where “colors present within the real-world scene may be identified” and “brightness of regions of the real-world scene may be identified” and “one or more regions of the real-world scene, the brightness level may be determined” and “the position of persons, faces, screens, text, objects with high color and/or texture variability, floors, ceilings, walls, regions of a similar color and/or brightness level, and/or other objects within the real-world scene may be identified and/or tracked” and “color, brightness, and/or classification of real-world objects within the real-world scene may be evaluated to determine how virtual objects should be presented to the user” where here “how virtual object should be presented to the user” is how virtual content should be rendered for the environment based on the sensor data of the captured images and also based on 3D data for the environment where “position of persons, faces, screens, text, objects with high color and/or texture variability, floors, ceilings, walls, regions of a similar color and/or brightness level, and/or other objects within the real-world scene may be identified and/or tracked” are all examples of 3D data for the environment such that the system renders based on the sensed properties in the image regions as well as the 3D objects which are identified and used as well in determining how to present information such that the virtual content is displayed along with 3D objects upon which the placement and rendering of the virtual content is based; furthermore note the rendering is based on the sensor data above as well as 3D data for the environment such as the 3D positioning data of content in relation to a user gaze which includes a third “depth” dimension as in paragraph 0037 teaching “motion/focus tracking module 135 may be able to determine the direct the user is looking and/or the depth at which the user's eyes are focused” and thus “it may be possible to determine whether the user's eyes are focused on a virtual plane on which virtual objects are presented or on a real-world object within the real-world scene” and as in paragraph 0048 a “direction and/or depth of focus of a user's eyes may affect the colors and/or brightness of a virtual object” such that this also shows rendering based on sensor data as well as 3D data for the environment);
determine one or more colors and lighting information of a region of the environment on which the rendered virtual content is to be projected (note that “a region of the environment on which the rendered virtual content is to be projected” could have multiple meanings such that virtual content may actually be projected on a region of the environment which is not captured such as the display glass where a display projector is shooting the virtual content to then naturally overlay and project content indirectly on the scene, or could refer to a region of the environment which is captured and upon which content may “appear” to be projected through superimposition or could theoretically refer to a case of the first instance including the second instance such that when light or content is projected at a screen which a user sees through, then the content can be considered projected to a region of the environment of the screen and also may be considered to project this content onto the captured scene when the content is seen overlaid or superimposed on something in the scene such that the rendered virtual content is projected onto the viewed scene through displaying the content in the proper area on the display in relation to a user’s viewpoint, and as this final interpretation is the broadest, it will be considered the meaning used here; thus see Pandey, paragraphs 0033-0035 teaching “image capture module 110, object, color, and brightness identification and tracking module 120” where “capture module 110 may be configured to periodically capture an image of a real-world scene that is being viewed by a user wearing or otherwise using system 100” and “images may be processed to determine the location of various objects within the real-world scene, such as persons and their identities” and “may be passed to object, color, and brightness identification and tracking module 120” where “colors present within the real-world scene may be identified” and “brightness of regions of the real-world scene may be identified” and “one or more regions of the real-world scene, the brightness level may be determined” and “the position of persons, faces, screens, text, objects with high color and/or texture variability, floors, ceilings, walls, regions of a similar color and/or brightness level, and/or other objects within the real-world scene may be identified and/or tracked” and “color, brightness, and/or classification of real-world objects within the real-world scene may be evaluated to determine how virtual objects should be presented to the user” such that this determines one or more colors and lighting information of a region of the environment which the user will view the rendered virtual content such that as in paragraphs 0036-0039 “display module 130 may include a projector that either projects light directly into one or both eyes of the user or projects the light onto a reflective surface that the user views” such that “the user may view virtual objects and real-world objects present in the scene simultaneously” such that the area captured and upon which virtual content is to be projected are those regions which are captured and where the user will see projected the virtual content such as in the examples of paragraphs 0026-0028 where “if a user is looking through an HMD of an AR device at the sky (which may be light blue), a virtual object may be presented to the user using orange (text and/or graphics)” and if “the user adjusts his view so that the user is now looking at a real-world scene of the ground (e.g., blacktop of a road), the same virtual object may be presented to the user using white (text and/or graphics)” or if “a real-world object upon which a virtual object is superimposed by an AR device is not brightly illuminated, the virtual object may not need to be displayed with a high lumen output in order for the virtual object to be sufficiently visible to the user” such that here these are regions on which the virtual content is to be projected), wherein the lighting information indicates current lighting conditions of a light source in the region (see Pandey, paragarphs 0033-0035 teaching “brightness identification and tracking module 120”  where “the brightness of regions of the real-world scene may be identified” such that “[f]or one or more regions of the real-world scene, the brightness level may be determined” and “brightness level…within the real-world scene may be identified and/or tracked” such that this brightness is lighting information which should be understood in the context of the disclosure to be indicating current lighting conditions of a light source in the region as brightness would be measuring some perceived amount of radiated or reflected light from a surface and in the real-world situation described, the lighting of course must come from some light source in the region – with regard to such light sources then see also paragraph 0028 making clear that what is being measured is an object which is “illuminated” such as by a light source in the region of a “light” when a “light is turned” and this is explicitly tied to the brightness being detected as for example, “[i]f the real-world object brightens (e.g., a light is turned on in the room and the real-world object now appears brighter), the lumen output of the display of the virtual object may be increased to maintain sufficient visibility of the virtual objected for the user” or “[i]f a real-world object upon which a virtual object is superimposed by an AR device is not brightly illuminated, the virtual object may not need to be displayed with a high lumen output in order for the virtual object to be sufficiently visible to the user” such that these are both examples of lighting information indicating current lighting conditions of a light source in the region);
modify one or more colors of the virtual content based at least on the determined one or more colors and lighting information of the region (see Pandey, paragraphs 0033-0035 teaching “image capture module 110, object, color, and brightness identification and tracking module 120” where “capture module 110 may be configured to periodically capture an image of a real-world scene that is being viewed by a user wearing or otherwise using system 100” and “images may be processed to determine the location of various objects within the real-world scene, such as persons and their identities” and “may be passed to object, color, and brightness identification and tracking module 120” where “colors present within the real-world scene may be identified” and “brightness of regions of the real-world scene may be identified” based on the light source information as explained above and “one or more regions of the real-world scene, the brightness level may be determined” and “the position of persons, faces, screens, text, objects with high color and/or texture variability, floors, ceilings, walls, regions of a similar color and/or brightness level, and/or other objects within the real-world scene may be identified and/or tracked” and “color, brightness, and/or classification of real-world objects within the real-world scene may be evaluated to determine how virtual objects should be presented to the user” such that this determines one or more colors and lighting information of a region of the environment which the user will view the rendered virtual content such that as in paragraphs 0036-0039 “display module 130 may include a projector that either projects light directly into one or both eyes of the user or projects the light onto a reflective surface that the user views” such that “the user may view virtual objects and real-world objects present in the scene simultaneously” such that the area captured and upon which virtual content is to be projected are those regions which are captured and where the user will see projected the virtual content such as in the examples of paragraphs 0026-0028 where “if a user is looking through an HMD of an AR device at the sky (which may be light blue), a virtual object may be presented to the user using orange (text and/or graphics)” and if “the user adjusts his view so that the user is now looking at a real-world scene of the ground (e.g., blacktop of a road), the same virtual object may be presented to the user using white (text and/or graphics)” or if “a real-world object upon which a virtual object is superimposed by an AR device is not brightly illuminated, the virtual object may not need to be displayed with a high lumen output in order for the virtual object to be sufficiently visible to the user” such that here these are regions on which the virtual content is to be projected and the colors are modified based on the determined lighting and colors of the region; see further paragraphs 0059-0068 teaching the “colors” are determined based on the colors of the scene detected as well as then the brightness which is determined along with perhaps power concerns such that all of these considerations result in the final output of the maximum contrasted graphics based on the lighting information of the scene and color of the scene as well as further considering power/battery concerns); and
provide the virtual content to the display device (see Pandey, paragraphs 0043-0050 and figure 2A teaching “a head-mounted display being used to present virtual objects to a user in which the brightness, color, and/or position of the virtual objects is adjusted based on the real-world scene” according to the techniques above).
Regarding claim 1, Pandey teaches all that is required as applied to claim 1 above but fails to specifically teach rendering the virtual content according to sensor data and 3D data where the 3D data is pre-generated 3D mesh data for the environment.  Rather, while Pandey captures and provides sensor data as well as 3D data to render the virtual scene, the 3D data is not specifically mesh data of the scene but rather the objects are 3D and located in a 3D environment such that their 3D positions including depth are sensed and virtual content is rendered based on this 3D environment.  Thus Pandey stands as a base device upon which the claimed invention can be seen as an improvement where a pre-generated 3D mesh of the scene could provide another means of acquiring relevant information about the scene and could allow for quicker scene/object identification/tracking to then more quickly adjust virtual content on the display and could also allow for additional virtual content to be displayed relative to the environment such as virtual representations of the environment in addition to AR notifications about the tracked environment.
In the same field of endeavor relating to rendering virtual content for a real-world environment in association with capturing sensor data about the environment, Ren teaches that it is known, when capturing scene information for AR uses (see Ren, paragraph 0006 teaching “a system that displays a virtual environment corresponding to a physical environment around a vehicle” which “includes a camera system configured to generate data corresponding to a plurality of photographs of the physical environment taken in a plurality of directions extending outward from the vehicle, a sensor system configured to generate sensor data corresponding to a relative distance from the vehicle, and direction from the vehicle of an object in the physical environment, a display device, and a processor operatively connected to the camera system, the sensor system, and the display device” and “to receive the data corresponding to the plurality of photographs generated by the camera system, receive the sensor data corresponding to the shape, relative distance from the vehicle, and direction from the vehicle of the object, generate a default three-dimensional projection surface centered around a virtual representation of the vehicle in a virtual environment, deform the three-dimensional projection surface at relative locations and distances corresponding the sensor data, project the plurality of photographs onto the deformed three-dimensional projection surface, and display graphics corresponding to the deformed three-dimensional projection surface with the plurality of projected photographs with the display device”), to obtain sensor data for an environment of a real-world scene (see Ren, paragraph 0006 above teaching “a camera system configured to generate data corresponding to a plurality of photographs of the physical environment taken in a plurality of directions extending outward from the vehicle, a sensor system configured to generate sensor data corresponding to a relative distance from the vehicle, and direction from the vehicle of an object in the physical environment, a display device, and a processor operatively connected to the camera system, the sensor system, and the display device” and “to receive the data corresponding to the plurality of photographs generated by the camera system, receive the sensor data corresponding to the shape, relative distance from the vehicle, and direction from the vehicle of the object” as further taught in paragraphs 0034-0037 where the sensors may also comprise “range sensors” such as “LIDAR” which “sweep the environment around the vehicle 102 in the same regions where the cameras 168 generate digital photographic data” or the cameras may be arranged as “depth cameras”) and to render virtual content for the environment based at least on the sensor data and pre-generated three-dimensional mesh data for the environment (see Ren, paragraphs 003-0004 teaching first that it is known that when representing a scene to a user in 3D, “different objects in a scene are formed from a large number of polygons” and “polygons form shapes and structures in a 3D scene” such that such collections of polygons may be considered to be mesh data as would be recognized by one of ordinary skill in the art where a “mesh” is merely some connected group of elements which may represent a 3D object; further then see paragraphs 0020-0022 teaching an “object” is “any physical entity that is visible to one or more cameras in a vehicle for display using a display device in the vehicle” and may be “terrain features, immobile bodies such as curbs, mailboxes, light posts, and parking meters, and mobile bodies including other vehicles, pedestrians, animals, and the like” where for example “geographic databases store polygon model data corresponding to the sizes, shapes, and locations of terrain features in the physical world for display in mapping programs and other software applications” and “proxy” refers to “predetermined polygon data and optionally color, texture, and lighting data that enable display of graphical depictions of physical objects” and “include template polygon data that correspond to approximations of shapes for common objects that occur in the physical world” where “proxy template models include triangular and quadrilateral prisms, cylinders, pyramids, spheroids, ellipsoids, and other polygon model data that approximate the shapes of objects in the physical world” such that again this “polygon model data” which describes 3D objects is considered to be pre-generated 3D mesh data for the environment where such information is then used with the “projection surface” which “refers to an arrangement of polygons in a 3D virtual environment that form a surface for display of one or more photographs that are generated by cameras in the vehicle” and which is “a continuous mesh formed from polygons that form a curved surface, such as a hemisphere, that extends outward from a location corresponding to the cameras in the vehicle that generate the photographic data” and “a display device depicts all or a portion of the projection surface with photographs taken by the cameras arranged on the polygons of the projection surface” and “deforms the polygons in the projection surface to approximate the shapes of objects that are visible in the photographic data of the environment around the vehicle” as further described for example in paragraphs 0026-0029 teaching “3D terrain feature objects data cache 140 stores polygon data corresponding to one or more terrain features in the environment around the vehicle 102” and “terrain feature polygon models are stored in association with geographic coordinates for the corresponding terrain features” and “the 3D terrain feature objects data cache 140 stores the polygon model data for a comparatively small region around the vehicle 102” and then “is configured to use the 3D terrain feature object data models 140 to deform a projection surface for the environment around the vehicle 102 to reflect the terrain features around the vehicle 102 accurately” such that here these polygon data of the terrain features are a pre-generated mesh of polygon data which is then synthesized with the real-sensor data to accurately depict the objects and where relatedly “3D proxy template data 152 include polygon models corresponding to a range of generic shapes for objects that are commonly depicted in the photographic data from the in-vehicle cameras 168” such that “the 3D template model data include polygon models having many basic geometric volume shapes such as rectangular prisms, cylinders, cones, pyramids, spheroids, ellipsoids, and the like” and “processor 108 uses the 3D proxy templates data 152 to deform the projection surface using the predetermined 3D proxy template polygon models instead of more complex shapes that are formed using range data generated by the range sensors 172” such that again based on the sensed area the pre-generated mesh data such as the “polygon” data above is used along with the acquired real world information around the vehicle to accurately depict the environment).  Thus Ren provides known techniques applicable to the base system of Pandey.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Pandey by applying the known techniques of Ren above as doing so would yield predictable results and result in an improved system.  The predictable result would be that during the tracking/identification stage already being performed as in Pandey, that object identification and association with pre-generated meshes of objects as in Ren could take place such that a representation showing the environment around the user could incorporate 3D virtual objects as in Ren in addition to the AR content being displayed in Pandey.  Furthermore note that Pandey’s technique for modifying virtual content as in Pandey would remain the same and would still analyze the region and move certain virtual content based on color or lighting information captured.  This would result in an improved system as the user of Pandey as modified would be able to view virtual versions of objects associated with the objects which are being sensed around them and would “enable more realistic 3D representations of physical environments” which is “beneficial” as suggested by Ren (see Ren, paragraph 0004).
Regarding claim 5, Pandey as modified teaches all that is required as applied to claim 1 above and further teaches to modify an intensity or a size of the virtual content based at least on the determined one or more colors or lighting information of the region (see Pandey as modified, where Pandey teaches to modify an intensity of virtual content based on color or lighting where intensity may refer to a parameter increasing or being amplified in some way or that something is perceived as more intense by a user in some way as in paragraph 0028 that “a measurement of the brightness of real-world objects upon which a virtual object is superimposed by the HMD of an AR device may be used to reduce the lumen output of the HMD” such that if “the real-world object brightens (e.g., a light is turned on in the room and the real-world object now appears brighter), the lumen output of the display of the virtual object may be increased to maintain sufficient visibility of the virtual objected for the user” where this increasing of the lumen output modifies the intensity of the virtual content based on lighting information of the region as the increased lumen output would be perceived as more intense than the more faintly dim in comparison content displayed prior to adjusting; see also paragraphs 0048-0052 teaching “the size of a virtual object may also be adjusted”; furthermore, note that as in paragraphs 0043-0047 when colors are modified to contrast with a background on which they are projected, this also increases the intensity of the object by making the content more intense compared to the background).
Regarding claim 6, Pandey as modified teaches all that is required as applied to claim 1 above and further teaches wherein the one or more colors of the region are determined according to the sensor data (see Pandey as modified where Pandey teaches in paragraphs 0033-0035 “image capture module 110, object, color, and brightness identification and tracking module 120” where “capture module 110 may be configured to periodically capture an image of a real-world scene that is being viewed by a user wearing or otherwise using system 100” and “images may be processed to determine the location of various objects within the real-world scene, such as persons and their identities” and “may be passed to object, color, and brightness identification and tracking module 120” where “colors present within the real-world scene may be identified” and “brightness of regions of the real-world scene may be identified” and “one or more regions of the real-world scene, the brightness level may be determined” and “the position of persons, faces, screens, text, objects with high color and/or texture variability, floors, ceilings, walls, regions of a similar color and/or brightness level, and/or other objects within the real-world scene may be identified and/or tracked” and “color, brightness, and/or classification of real-world objects within the real-world scene may be evaluated to determine how virtual objects should be presented to the user”).
Regarding claim 7, Pandey as modified teaches all that is required as applied to claim 1 above but fails to specifically teach the display device is incorporated into a windshield of a vehicle.  Rather, Pandey teaches such a system which is incorporated into an HMD, although it is not so limited nor are the principles taught therein which can be applied to any projective AR system as at base Pandey does note in paragraph 0036 that “display module 130 may include a projector that either projects light directly into one or both eyes of the user or projects the light onto a reflective surface that the user views.”  Pandey’s combination with Ren in claim 1 need not and does not address such a display device as incorporated in the claims, though as explained below Ren does contain applicable techniques.  Thus Pandey as modified by Ren as in claim 1 stands as a base system upon which the claimed invention can be seen as an improvement where incorporation of a display device into a windshield would give the benefit of such AR content optimization to drivers who need to remain situationally aware about their surroundings while also ensuring that AR content projected to them is able to seen.
In the same field of endeavor relating to providing AR content to a user based on capturing data about a surrounding environment and displaying related information, Ren teaches that it is known to incorporate such a display device into a windshield of a vehicle (see Ren, paragraph 0031 teaching “the display device 132 is a liquid crystal display (LCD), organic light-emitting diode display (OLED) or other suitable display device that generates image output for the vehicle occupants” and may be “a head-up display (HUD) that is projected onto a windshield of a vehicle or projected onto goggles or glasses that are worn by an occupant in the vehicle”).  Thus Ren teaches a known technique applicable to the base system of Pandey as modified.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Pandey as modified to apply Ren’s teaching to incorporate the display device into a windshield of a vehicle as doing so would yield predictable results and result in an improved system.  The results of the modification would predictably be that instead of virtual content being projected onto glasses and then into a user’s eye that a different geometric relationship would project virtual content onto a windshield and then into a user’s eye such that what is displayed would be projected virtual content on a real world view.  Ren further provides evidence that such a modification would be predictable as it is taught that the technique is applicable to a HMD like “goggles” or “glasses” as well as to a windshield showing one of ordinary skill in the art can interchange such displays as nominally recited.  The results of the combination would yield an improved system as projecting such information on a windshield would allow Pandey’s techniques to be used while driving thus increasing the application and use cases of the technique and giving Pandey’s AR content placement additional uses.
Regarding claims 8 and 12-14, the instant claims recite a method which is performed by the system functioning as recited in claims 1 and 5-7.  Therefore, the limitations of claims 8 and 12-14 correspond to the limitations of claims 1 and 5-7, respectively; thus they are rejected on the same grounds as claims 1 and 5-7, respectively.
Regarding claims 15 and 19-20, the instant claims are directed toward a non-transitory computer-readable storage medium apparatus which functions as one normally does with a processor and method instructions to perform the functions as in the system of claims 1 and 5-6, respectively.  Pandey as modified teaches such a system and such an embodiment (see Pandey, paragraphs 0120-0127).  In light of this, the limitations of claims 15 and 19-20 correspond to the limitations of claims 1 and 5-6, respectively; thus they are rejected on the same grounds as claims 1 and 5-6, respectively.
Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the respective claim language when considered as a whole.
Regarding claim 2, and similar claims 9 and 16, the instant claims require, inter alia, to “determine a surface normal of a surface within the region of the environment; determine direction of light from a light source in the environment; determine that the surface reflects the light in the direction of a viewer based at least on the direction of the light and the surface normal; and move a portion of the virtual content that to be projected on or near the surface to another location.”  The prior art fails to teach or suggest such limitations when considered as a whole.
Pandey as modified by Ren teaches that the system is able to display a 3D version of an environment where a mesh may be displayed with real-time imagery textured on to the facets.  However, Pandey as modified does not teach any determination of a surface normal of a surface within the region of the environment, nor a determination of direction of light from a light source in the environment, nor a determination that the surface reflects light in the direction of the viewer based on that information and finally no determination to move a portion of the virtual content that is to be projected on or near the surface to another location.  Rather Pandey and Ren do not specifically teach how to model illumination in the environment and do not teach movement of the virtual content based on such modeling and determinations.  Instead in Pandey if light is reflected from a surface and this causes a problem then content can be moved or changed, but this is not based on such information nor such determinations claimed.
The concept of determining how a surface normal of a surface interacts with a direction of light from a light source in an environment and determining where light is reflected to include in the direction of a viewer, especially if a viewing location is defined as a capture location in a 3D model as is customary.  Thus in prior art such as Siddiqui et al (US PGPUB NO. 2015/0332512), an albedo model of lighting is applied to a 3D object being viewed in AR such that the content may be viewed with realistic lighting, but this is specifically done to show realism of an object and there is no teaching of moving a portion of virtual content based on this information as claimed.  Krig (US PGPUB NO. 20140176535) also teaches to assign surface normal to meshes in an environment in order to be able to realistically light such objects when displayed, but again there is no teaching of moving a portion of virtual content based on use of such surface normal as in the claims.  Thus while techniques exist which could calculate such surface normal and light source direction and integrate this information with a viewer direction to realistically light a 3D scene, such techniques which involve such illumination techniques do not teach or suggest to move virtual content or a portion of it that is to be projected on or near the surface to another location.
In a different but somewhat related aspect, Beckman teaches a vehicle with a projection system integrated with a windshield and which seeks to deal with glare and light in an augmented reality display system.  However, in Beckman, as can be seen for example with respect to figure 3, the direction of light from the light in the environment is used but not in conjunction with any surface normal of a surface within the region of the environment nor how it interacts with the direction of the light source or the direction of the viewer.  Rather, it is more akin to Pandey determining portions of a sensed image as too bright and modifying the content.  
Thus when considered as a whole, the technique as recited in claim 2, when considered as a whole along with the limitations of claim 1, describe allowable subject matter.  As noted above, similar reasoning applies to similar claim 9 and 16 which is allowable for similar reasons.  Furthermore, the remaining other claims (3-4, 10-11 and 17-18) are allowable at least based on the allowable subject matter contained within their parents as explained above.
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. Applicant argues that Pandey does not teach the newly proposed limitations, arguing that “Pandey is silent as to any descriptions of the light source being a factor in modifying the virtual object” and instead teaches “the brightness of the real-world objects as being a factor in modifying the virtual object.”  The Examiner respectfully disagrees.
While the Examiner understands that Applicant is attempting to distinguish the “brightness” determinations of Pandey as theoretically separate from “current lighting conditions of a light source in the region,” there is no logical explanation given as to why even though Pandey mentions brightness explicitly as a factor in determining the ultimate color for display of virtual information, that this brightness is not tied to whatever light source is present.  In fact, Applicant actually specifically mentions a passage in Pandey in which a light source is explicitly taught as is its effect on the measured brightness of the object as well as the decisions then based on such measured brightness attribute.  As noted above, Pandey, in paragraph 0028 teaches an example where what is being measured is an object which is “illuminated” such as by a light source in the region, by a, “light,” when a “light is turned” and this is explicitly tied to the brightness being detected as for example, “[i]f the real-world object brightens (e.g., a light is turned on in the room and the real-world object now appears brighter), the lumen output of the display of the virtual object may be increased to maintain sufficient visibility of the virtual objected for the user” or “[i]f a real-world object upon which a virtual object is superimposed by an AR device is not brightly illuminated, the virtual object may not need to be displayed with a high lumen output in order for the virtual object to be sufficiently visible to the user.”  Thus rather than being silent as to any light source being a factor in modifying the virtual object, a light source and its measured effect on the perceived brightness of an object are an explicit factor used to modify the properties of the virtual object, along with the color, and other considerations such as battery/power concerns.  Therefore the claims stand rejected as fully explained above, using the combination of Pandey and Ren above.
Applicant argues that Ren does not teach such limitations either.  The Examiner has not applied the Ren reference to such teachings and thus such arguments are moot.
All other arguments against the prior art rely on the same arguments above which are not persuasive, thus the remaining claims stand rejected as fully explained above, other than those indicated allowable. 
Note that claims 16-18, which have limitations which correspond to limitations 2-4 and 9-11, are now also indicated as allowable, as these claims are now rendered patent-eligible by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the teachings of Bonavilla-Acevedo et al (US PGPUB No. 2017/0352185) teaching a system which similarly seeks to render virtual information in coordination with real-world information where the virtual information is pre-generated and real-time real-world information is used to influence the rendering.  Note paragraphs 0018-0043 teaching for example “data inputs for the virtual environment or the virtual reality presentation may include geo-positional data (e.g., Global Positioning System (GPS) data, cell ID data, triangulation data, etc.), LIDAR data (e.g., exterior environment LIDAR data, indoor environment LIDAR data, etc.), in-vehicle sensors data (e.g., data from accelerometers, gyroscopes, etc.), photogrammetric reconstruction data, positional audio data, interior occupant data, or other data inputs” and “data inputs may be obtained from the vehicle of a user to which the virtual reality presentation is provided, one or more other vehicles (e.g., vehicles proximate the user's vehicle or other vehicles), or other sources” where “real-world environment subsystem 114 may obtain information related to a real-world environment (e.g., from real-world environment database 134 or other source) and/or stored such real-world environment information. Such real-world-environment information may include (1) weather information indicating past, current, and/or predicted future weather of the real-world environment (e.g., the state of the atmosphere at one or more places or times such as temperature, humidity, atmospheric pressure, sunshine, wind, rain, snow, or other characteristics), (2) landscape information indicating past, current, and/or predicted future landscape features of the real-world environment (e.g., roads or other paths, conditions of the roads or other paths, landmarks, water bodies, indoor environment landscape, etc., and/or their physical dimensions or other characteristics), (3) object information indicating objects in the real-world environment (e.g., animals, vehicles, pedestrians, or other objects) or (4) other real-world environment information.” Of particular relevance to the amendments is the teaching of a light source of “sunshine” influence rendering of the virtual information.  Note that the reference does not contemplate the features found in the claims indicated as containing allowable subject matter, thus although such light source is taught, it does not affect the allowability determinations above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613              


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 20140132629
        2 US PGPUB NO. 20140278065